DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Ia and IIa, drawn to claims 1-4, 8 and 10-19 in the reply filed on 10/04/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamano (WO 2011/135863 A1, refer to the attached reference).
Regarding claim 1, Hamano discloses a temperature control device (refer to Fig. 13), comprising:
a test cell (20) for receiving a sample (19) to be measured;
a heating subsystem (57) configured to supply thermal energy to the test cell;
a chill cell (24) surrounding at least a portion of the test cell and the heating subsystem (refer to Fig. 13), and separated from the test cell and the heating subsystem by a thermal break (17), the chill cell (24) being configured to remove thermal energy from the test cell when cooled; 
a cooling subsystem (7) configured to cool the chill cell (24); and
a controller (30) configured to control the heating subsystem (57) to control (and capable of controlling) a temperature of a test volume inside the test cell (20) to a set temperature (refer to the connection as can be seen from Fig. 13).

Regarding claim 2, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses wherein the controller (30) is further configured to control the cooling subsystem (7) for cooling the chill cell (refer to the connection as can be seen from Fig. 13).

Regarding claim 3, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses wherein the cooling subsystem comprises a thermoelectric cooler (refer to page 7, end of par. 3, wherein a Peltier refrigeration system can be used as the cooling subsystem).

Regarding claim 10, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses wherein the thermal break (17) is made from a material comprising high-temperature insulative foams (refer to page 19, par. 2, wherein a foam insulating material such as hard foam urethane is used).

Regarding claim 11, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses insulation surrounding the chill cell (refer to heat insulating walls 16, 17 and 18, Fig. 13 surrounding the chill cell).

Regarding claim 12, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses wherein one side or portion of the test cell and the chill cell are open (when door 4 is in an opened state) to facilitate insertion and removal of the sample (19) to the test cell.

Regarding claim 13, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses a temperature sensor (refer to temperature detecting means 29) disposed within the test cell for measuring a temperature inside of the test cell (refer to Fig. 13).

Regarding claim 14, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses wherein the test cell (20) is configured for receiving a test sensor of a thermal property measurement device (refer to temperature detecting means 29 above the test cell).
        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamano (WO 2011/135863 A1) in view of Lu (US 2012/0312030).
Regarding claim 4, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses the thermoelectric cooler, but fails to explicitly disclose wherein the thermoelectric cooler is mounted to the chill cell via a conductive interface.
However, Lu teaches that it is known in the art of refrigeration, to provide a temperature control device wherein a thermoelectric cooler (120) is mounted via a conductive interface (refer to Fig. 1A and par. 35, lines 5-10, wherein the thermoelectric cooler transfers heat from one side to the other by continuous heat transport between two conductors), in order to transfer heat from one side of the thermoelectric cooler to another side of the thermoelectric cooler (refer to par. 35, lines 5-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hamano such that the thermoelectric cooler is mounted to the chill cell via a conductive interface in view of the teachings by Lu, in order to effectively transfer heat from one side of the thermoelectric cooler to another side of the thermoelectric cooler.

Claim(s) 8 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamano (WO 2011/135863 A1) in view of Alexander (US 2017/0314851).
Regarding claim 8, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses the heating subsystem, but fails to explicitly disclose wherein the heating subsystem comprises an electric resistive heater.
However, Alexander teaches a heated or cooled drinkware, wherein the heating elements (40) are one or more resistive heaters (refer to par. 25, lines 10-11).
One having ordinary skill in the art of refrigeration would recognize that in the direct resistance heating, the temperature obtained is uniform and high, therefore, takes a very short time period for heating a material.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hamano such that the heating subsystem comprises an electric resistive heater, since it will take a very short time period for heating the test cell in view of the teachings by Alexander along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 15, Hamano meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hamano discloses a temperature control method, comprising:
receiving a set temperature of a test volume (refer to page 8, par. 3, wherein specific set temperatures may be about -20°C, about -7°C, and about -3°C) inside a test cell (20) for measuring a thermal property of a sample (19) when placed inside of the test cell; 
determining a measured temperature of the test volume (by means of temperature detection means 29); 
determining a difference between the set temperature and the measured temperature of the test volume (refer to page 8, par. 6, wherein when the sample is placed inside and has a temperature of about 15°C, if the temperature inside the test cell is set to -7°C, the sample is deprived of heat from the surroundings and the temperature gradually decreases, therefore, a difference between the set temperature and the measured temperature of the test volume is necessarily being determined); and
while a chill cell (24) surrounding at least a portion (back portion) of the test cell and separated from the test cell by a thermal break (17) is being cooled by a cooling subsystem (cooling subsystem 7, wherein after a supercooling state is released, operation of fan 8 from the cooling subsystem is resumed and cold air is introduced into the test cell, and as a result, sample 19 can be cooled), and controlling supply of thermal energy to the test cell from a heating subsystem (refer to the thawing mode  by means of heating means 57 and antenna 12 as explained in page 18, par. 5).
While Hamano discloses controlling supply of thermal energy to the test cell from the heating subsystem, Hamano fails to explicitly disclose controlling supply of thermal energy to the test cell from the heating subsystem until the temperature of the test volume is equal to the set temperature.
However, Alexander teaches a heated or cooled drinkware, wherein a supply of thermal energy is controlled from a heating subsystem until the temperature of a test volume is equal to a set temperature (refer to par. 27, lines 4-16, wherein a control circuitry 80 can control delivery of power to a heating element 40 to maintain the liquid in chamber 15 at a predetermined temperature (e.g., a preset factory temperature set point, a previously selected or preselected temperature set point stored in a memory of the control circuitry 80); in another embodiment, the control circuitry 80 can control delivery of power to the heating element 40 to input heat to the liquid to increase the temperature of the liquid to a user selected temperature, said user selected temperature can optionally be provided via a user interface on the body of the container 100).
One having ordinary skill in the art of refrigeration would recognize that by providing controlling supply of thermal energy to the test cell from the heating subsystem until the temperature of the test volume is equal to the set temperature, it will provide more accurate control of the thawing process.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hamano by providing controlling supply of thermal energy to the test cell from the heating subsystem until the temperature of the test volume is equal to the set temperature, in order to provide more accurate control of the thawing process in view of the teachings by Alexander along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 16, Hamano meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hamano discloses wherein the set temperature is between -150 degrees Celsius and 800 degrees Celsius (refer to page 8, par. 3, wherein specific set temperatures may be about -20°C, about -7°C, and about -3°C).

Regarding claim 17, Hamano meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hamano discloses wherein the set temperature is received via user input at a user interface of the thermal property measurement device (refer to par. 27, lines 4-16 by Alexander, wherein the control circuitry 80 can control delivery of power to the heating element 40 to a user selected temperature, said user selected temperature can optionally be provided via a user interface on the body of the container).

Regarding claim 18, Hamano meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hamano discloses wherein determining the measured temperature of the test volume comprises receiving a temperature measurement from a temperature sensor (29) inside the test cell.

Regarding claim 19, Hamano meets the claim limitations as disclosed above in the rejection of claim 15. Further, Hamano discloses controlling the cooling subsystem (7, including fan 8) to adjust thermal energy being removed from the test cell via the chill cell (24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763